IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 98-11299
                        Conference Calendar



UNITED STATES OF AMERICA,

                                            Plaintiff-Appellee,

versus

SAM ADEOLA,

                                            Defendant-Appellant.

                       - - - - - - - - - -
          Appeal from the United States District Court
               for the Northern District of Texas
                    USDC No. 3:98-CR-189-2-T
                       - - - - - - - - - -

                            June 15, 1999

Before EMILIO M. GARZA, BENAVIDES, and PARKER, Circuit Judges.

PER CURIAM:*

     Court-appointed counsel for Sam Adeola (“Adeola”) has moved

for leave to withdraw and has filed a brief as required by Anders

v. California, 386 U.S. 738 (1967).    Adeola has filed a brief

response in which he asserted that his attorney was “incompetent”

in his preparation and advice and that he was innocent of the

crimes for which he was sentenced.    Our independent review of the

brief and the record discloses no nonfrivolous issue.




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 98-11299
                               -2-

Accordingly, the motion for leave to withdraw is GRANTED, counsel



is excused from further responsibilities herein, and the APPEAL

IS DISMISSED.